         Case 1:20-cv-03201-MKD      ECF No. 20    filed 07/27/21   PageID.1495 Page 1 of 3




1
                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
2                                                                      EASTERN DISTRICT OF WASHINGTON




3                                                                        Jul 27, 2021
                                                                            SEAN F. MCAVOY, CLERK


4                           UNITED STATES DISTRICT COURT

5                         EASTERN DISTRICT OF WASHINGTON

6    RONALD H.1,                                        No. 1:20-cv-03201-MKD

7                           Plaintiff,                  ORDER GRANTING
                                                        STIPULATED MOTION FOR
8    vs.                                                REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
9    KILOLO KIJAKAZI, ACTING                            405(g)
     COMMISSIONER OF SOCIAL
10   SECURITY,2                                         ECF Nos. 15, 19
                  Defendant.
11
              Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 19,
12
     requesting remand of the above-captioned matter to the Commissioner for
13

14   1
         To protect the privacy of plaintiffs in social security cases, the undersigned

15   identifies them by only their first names and the initial of their last names. See

16   LCivR 5.2(c).

17   2
         Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9,

18   2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo

19   Kijakazi is substituted for Andrew M. Saul as the defendant in this suit. No further

20   action need be taken to continue this suit. See 42 U.S.C. § 405(g).



     ORDER - 1
      Case 1:20-cv-03201-MKD     ECF No. 20    filed 07/27/21   PageID.1496 Page 2 of 3




1    additional administrative proceeding pursuant to sentence four of 42 U.S.C. §

2    405(g). Attorney D. James Tree represents Plaintiff. Attorney Katherine Watson

3    represents Defendant. The parties have consented to proceed before a magistrate

4    judge. ECF No. 6.

5          After consideration, IT IS HEREBY ORDERED that:

6          1. The District Court Executive is directed to substitute Kilolo Kijakazi as

7    the Defendant and update the docket sheet.

8          2. The parties’ Stipulated Motion for Remand, ECF No. 19, is GRANTED.

9          3. The above-captioned case be REVERSED and REMANDED to the

10   Commissioner of Social Security for further administrative proceeding pursuant to

11   sentence four of 42 U.S.C. § 405(g).

12         The parties have stipulated to the following:

13         On remand, the Appeals Council will affirm the favorable portion of the

14   decision. The Appeals council will instruct the ALJ to:

15             Offer Plaintiff the opportunity for a new hearing;

16             Reconsider whether Plaintiff’s impairments were severe prior to June

17               26, 2017;

18             Reconsider Plaintiff’s residual functional capacity;

19             Obtain evidence from a medical expert regarding the nature and

20               severity of Plaintiff’s impairments and their date of onset, as needed;



     ORDER - 2
      Case 1:20-cv-03201-MKD     ECF No. 20    filed 07/27/21   PageID.1497 Page 3 of 3




1              Reevaluate the opinion evidence; and

2              Take further action to complete the administrative record, resolve the

3                above issues, and issue a new decision.

4    See ECF No. 19 at 2.

5          3. Judgment shall be entered for PLAINTIFF.

6          4. Plaintiff’s Motion for Summary Judgment, ECF No. 15, is STRICKEN

7    AS MOOT.

8          5. Upon proper presentation, this Court consider Plaintiff’s application for

9    fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

10         The District Court Executive is directed to enter this Order, enter

11   Judgment, forward copies to counsel, and CLOSE THE FILE.

12
           DATED July 27, 2021.
                                 s/Mary K. Dimke
13
                                 MARY K. DIMKE
                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20



     ORDER - 3
